 

Exhibit 10.2

 

LOCK-UP AGREEMENT

 

This LOCK-UP AGREEMENT (this “Agreement”) is made as of [●], 2020 by and among
Orgenesis Inc., a Nevada corporation (the “Company”), and each other Person
identified on Schedule A attached hereto (the “Schedule of Holders”) as of the
date hereof.

 

RECITALS

 

WHEREAS, the Company is party to that certain Agreement and Plan of Merger and
Reorganization, dated as of [●], 2020 (the “Merger Agreement”), by and among the
Company, Orgenesis Merger Sub, Inc., a [Nevada] corporation and wholly owned
subsidiary of the Company (“Merger Sub”), Koligo Therapeutics, Inc., a Kentucky
corporation (“Koligo”), Long Hill Capital V, LLC (“Long Hill”), four founding
shareholders of Koligo (i.e., Matthew Lehman, Balamurugan Appakalai, Michael
Hughes and Stuart Williams) (collectively, the “Founders”), all of the other
shareholders of Koligo (such other existing shareholders, the “Other
Shareholders” and, with Long Hill and the Founders, collectively, the
“Shareholders”) and Long Hill, in its capacity as the Shareholders’
Representative, pursuant to which Merger Sub will merge with and into Koligo
(with Koligo being the surviving entity) (the “Merger”), and consideration paid
by the Company to the Shareholders in the Merger will include, among other
things, such number of shares of the Company’s common stock, par value $0.0001
per share (the “Common Stock”), as is equal to the Closing Share Merger
Consideration and the Additional Share Merger Consideration (collectively, the
“Shares”), on the terms and subject to the conditions set forth in the Merger
Agreement (capitalized terms used and not defined herein shall have the meanings
set forth in the Merger Agreement);

 

WHEREAS, pursuant to the Merger Agreement, the Closing Share Merger
Consideration will be payable at the closing to the Shareholders who qualify as
accredited investors; and

 

WHEREAS, in connection with the transactions contemplated by the Merger
Agreement, the Founders and the Other Shareholders (collectively, the “Non-LH
Shareholders”) have agreed to certain transfer restrictions on the Shares issued
to such Non-LH Shareholders on the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties to this Agreement hereby agree as follows:

 

Section 1. Definitions. For purposes of this Agreement, the following terms
shall have the meanings specified in this Section 1:

 

“Affiliate” of any Person means any other Person controlled by, controlling or
under common control with such Person; provided that the Company and its
Subsidiaries shall not be deemed to be Affiliates of any Holder. As used in this
definition, “control” (including, with its correlative meanings, “controlling,”
“controlled by” and “under common control with”) shall mean possession, directly
or indirectly, of power to direct or cause the direction of management or
policies (whether through ownership of securities, by contract or otherwise).

 

“Agreement” has the meaning set forth in the preamble.

 

 

 

 

“Company” has the meaning set forth in the preamble.

 

“Holder” means any Person who is a holder of Shares.

 

“Koligo” has the meaning set forth in the recitals.

 

“Lock-Up Shares” has the meaning set forth in Section 2(a).

 

“Merger” has the meaning set forth in the recitals.

 

“Merger Agreement” has the meaning set forth in the recitals.

 

“Merger Sub” has the meaning set forth in the recitals.

 

“Permitted Transferee” means, with respect to any Person, (A) the direct or
indirect partners, members, equity holders or other Affiliates of such Person,
or (B) any of such Person’s related investment funds or vehicles controlled or
managed by such Person or Affiliate of such Person.

 

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization and a governmental entity or any department, agency
or political subdivision thereof.

 

“Rule 144” means Rule 144 promulgated under the Securities Act, as such rules
may be amended from time to time, or any similar rule or regulation hereafter
adopted by the SEC.

 

“Schedule of Holders” has the meaning set forth in the preamble.

 

“Shares” has the meaning set forth in the recitals.

 

“Transfer” means to, directly or indirectly, whether in one transaction or a
series of transactions and whether by merger, consolidation, division or
otherwise, sell, transfer, assign, pledge, encumber, hypothecate or similarly
dispose of, either voluntarily or involuntarily, or to enter into any contract,
option or other arrangement or understanding with respect to the sale, transfer,
assignment, pledge, encumbrance, hypothecation or similar disposition of, any
interest owned by a Person or any interest (including a beneficial interest) in,
or the ownership, control or possession of, any interest owned by a Person.

 

Section 2. Lock-Up.

 

(a)       Each Holder hereby agrees that it will not Transfer any of its Shares
or interest therein beneficially owned or owned of record by such Holder
(collectively, such Holder’s “Lock-Up Shares”) except in accordance with the
following lock-up release schedule whereby one fifth of such Holder’s respective
Lock-Up Shares will be released from such restriction every six months, starting
six months from the closing of the Merger. Each Holder’s sales of the Lock-Up
Shares will be subject to a resale limit equal to its proportionate share of 10%
of the average daily trading volume of the Company’s Common Stock, based on each
such Holder’s number of Shares compared to all Shares received by the Non-LH
Shareholders.

 

2

 

 

(b)       Notwithstanding the foregoing restrictions on Transfer set forth in
Section 2(a), each Holder may Transfer (i) its Lock-Up Shares (A) to any of its
officers or directors, any Affiliate or family member of any of its officers or
directors, as applicable, (B) in the case of an individual, as a gift to such
Person’s immediate family or to a trust, the beneficiary of which is a member of
such Person’s immediate family, an Affiliate of such Person or to a charitable
organization; (C) in the case of an individual, by virtue of laws of descent and
distribution upon death of such Person; or (D) in the case of an individual,
pursuant to a qualified domestic relations order and (ii) its Lock-Up Shares to
any Permitted Transferee; provided, however, that (x) in each case such
transferees must enter into a written agreement agreeing to be bound by this
Agreement, including the restrictions on Transfer set forth in Section 2(a) and
(y) in the case of the foregoing clause (ii), such Permitted Transferee agrees
to promptly Transfer such Lock-Up Shares back to such Holder if such Permitted
Transferee ceases to be a Permitted Transferee for any reason prior to the date
such Lock-Up Shares becomes freely transferable.

 

(c)       Each of the Holders acknowledges and agrees that any purported
Transfer of Lock-Up Shares in violation of this Agreement shall be null and void
ab initio, and the Company shall not be required to register any such purported
Transfer.

 

Section 3. Rule 144. The Company shall timely file any reports required to be
filed by it under the Securities Act and the Exchange Act and shall take such
further action as may be required or as the Holders of Lock-up Shares may
reasonably request, all to the extent required from time to time to enable such
Holders to sell Lock-up Shares without registration under the Securities Act
within the limitation of the exemptions provided by Rule 144. Upon the written
request of any Holder in connection with that Holder’s sale pursuant to Rule
144, the Company shall promptly deliver to such Holder a written statement as to
whether it has complied with such requirements and shall provide a legal opinion
to the Company’s transfer agent, as set forth below, to permit the removal of
any legend or stop transfer instructions with respect to the Lock-up Shares
sold, or which the Holder has a present intention to sell, pursuant to Rule 144
provided that the other applicable requirements under Rule 144 have been met.

 

Section 4. General Provisions.

 

(a)       Amendments and Waivers. The provisions of this Agreement may be
amended, modified or waived only with the prior written consent of the Company
and Holders representing a majority of the Lock-Up Shares; provided that no such
amendment, modification or waiver that would adversely affect a Holder in a
manner that is different from any other Holder shall be effective against such
Holder without the prior written consent of such Holder. The failure or delay of
any Person to enforce any of the provisions of this Agreement shall in no way be
construed as a waiver of such provisions and shall not affect the right of such
Person thereafter to enforce each and every provision of this Agreement in
accordance with its terms. A waiver or consent to or of any breach or default by
any Person in the performance by that Person of his, her or its obligations
under this Agreement shall not be deemed to be a consent or waiver to or of any
other breach or default in the performance by that Person of the same or any
other obligations of that Person under this Agreement.

 

(b)       Remedies. The parties to this Agreement and their successors and
assigns shall be entitled to enforce their rights under this Agreement
specifically (without posting a bond or other security), to recover damages
caused by reason of any breach of any provision of this Agreement and to
exercise all other rights existing in their favor. The parties hereto and their
successors and assigns agree and acknowledge that a breach of this Agreement
would cause irreparable harm and money damages would not be an adequate remedy
for any such breach and that, in addition to any other rights and remedies
existing hereunder, any party shall be entitled to specific performance and/or
other injunctive relief from any court of law or equity of competent
jurisdiction (without posting any bond or other security) in order to enforce or
prevent violation of the provisions of this Agreement.

 

3

 

 

(c)       Severability. Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be prohibited,
invalid, illegal or unenforceable in any respect under any applicable law or
regulation in any jurisdiction, such prohibition, invalidity, illegality or
unenforceability shall not affect the validity, legality or enforceability of
any other provision of this Agreement in such jurisdiction or in any other
jurisdiction, but this Agreement shall be reformed, construed and enforced in
such jurisdiction as if such prohibited, invalid, illegal or unenforceable
provision had never been contained herein.

 

(d)       Entire Agreement. Except as otherwise provided herein, this Agreement
contains the complete agreement and understanding among the parties hereto with
respect to the subject matter hereof and supersedes and preempts any prior
understandings, agreements or representations by or among the parties hereto,
written or oral, which may have related to the subject matter hereof in any way.

 

(e)       Successors and Assigns. This Agreement shall bind and inure to the
benefit and be enforceable by the Company and its successors and assigns and the
Holders and their respective successors and assigns (whether so expressed or
not). In addition, whether or not any express assignment has been made, the
provisions of this Agreement which are for the benefit of the Holders are also
for the benefit of, and enforceable by, any subsequent or successor Holders.

 

(f)       Notices. Any notice, demand or other communication to be given under
or by reason of the provisions of this Agreement shall be in writing and shall
be deemed to have been given or delivered (i) when delivered personally to the
recipient, (ii) when sent by confirmed electronic mail if sent during normal
business hours of the recipient but, if not, then on the next Business Day,
(iii) one Business Day after it is sent to the recipient by reputable overnight
courier service (charges prepaid) or (iv) three Business Days after it is mailed
to the recipient by first class mail, return receipt requested. Such notices,
demands and other communications shall be sent to the Company at the address
specified below and to any other party subject to this Agreement at such address
as indicated on the Schedule of Holders, or at such address or to the attention
of such other Person as the recipient party has specified by prior written
notice to the sending party or as is on file for such Person at the Company. Any
party may change such party’s address for receipt of notice by providing prior
written notice of the change to the sending party as provided herein.

 

4

 

 

The Company’s address is:

 

Orgenesis Inc.

20271 Goldenrod Lane

Germantown, Maryland 20876

Attention: Vered Caplan, Chief Executive Officer

E-mail: vered.c@orgenesis.com

 

With a copy to:

 

Pearl Cohen Zedek Latzer Baratz, LLP

1500 Broadway, 12th Floor

New York, New York 10036

Attention: Mark Cohen, Esq.

Facsimile: (646) 878-0804

Email: MCohen@PearlCohen.com

 

And:

 

Mintz, Levin, Cohn, Ferris, Glovsky and Popeo P.C.

666 Third Avenue

New York, NY 10017

Attention: Jeffrey P. Schultz, Esq.

E-mail: JSchultz@mintz.com

 

or to such other address or to the attention of such other Person as the Company
has specified by prior written notice to the sending party.

 

(g)       Governing Law. All issues and questions concerning the construction,
validity, interpretation and enforcement of this Agreement and the exhibits and
schedules hereto, and the relative rights of the Company and the Holders
hereunder, shall be governed by, and construed in accordance with, the laws of
the State of Nevada, without giving effect to any choice of law or conflict of
law rules or provisions (whether of the State of Nevada or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of Nevada.

 

(h)       MUTUAL WAIVER OF JURY TRIAL. AS A SPECIFICALLY BARGAINED FOR
INDUCEMENT FOR EACH OF THE PARTIES HERETO TO ENTER INTO THIS AGREEMENT (AFTER
HAVING THE OPPORTUNITY TO CONSULT WITH COUNSEL), EACH PARTY HERETO EXPRESSLY
WAIVES THE RIGHT TO TRIAL BY JURY IN ANY LAWSUIT OR PROCEEDING RELATING TO OR
ARISING IN ANY WAY FROM THIS AGREEMENT OR THE MATTERS CONTEMPLATED HEREBY.

 

(i)       CONSENT TO JURISDICTION AND SERVICE OF PROCESS. EACH OF THE PARTIES,
AND EACH OF THEIR SUCCESSORS AND ASSIGNS, IRREVOCABLY SUBMITS TO THE EXCLUSIVE
JURISDICTION OF THE STATE OR FEDERAL COURTS IN THE STATE OF NEVADA, FOR THE
PURPOSES OF ANY SUIT, ACTION OR OTHER PROCEEDING ARISING OUT OF THIS AGREEMENT,
ANY RELATED AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY OR THEREBY. EACH OF
THE PARTIES HERETO, AND EACH OF THEIR SUCCESSORS AND ASSIGNS, FURTHER AGREES
THAT SERVICE OF ANY PROCESS, SUMMONS, NOTICE OR DOCUMENT BY U.S. REGISTERED MAIL
TO SUCH PARTY’S RESPECTIVE ADDRESS SET FORTH ABOVE SHALL BE EFFECTIVE SERVICE OF
PROCESS FOR ANY ACTION, SUIT OR PROCEEDING WITH RESPECT TO ANY MATTERS TO WHICH
IT HAS SUBMITTED TO JURISDICTION IN THIS PARAGRAPH. EACH OF THE PARTIES HERETO,
AND EACH OF THEIR SUCCESSORS AND ASSIGNS, IRREVOCABLY AND UNCONDITIONALLY WAIVES
ANY OBJECTION TO THE LAYING OF VENUE OF ANY ACTION, SUIT OR PROCEEDING ARISING
OUT OF THIS AGREEMENT, ANY RELATED DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY AND THEREBY IN THE AFOREMENTIONED COURTS, AND HEREBY AND THEREBY FURTHER
IRREVOCABLY AND UNCONDITIONALLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY
SUCH COURT THAT ANY SUCH ACTION, SUIT OR PROCEEDING BROUGHT IN ANY SUCH COURT
HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

 

5

 

 

(j)       Descriptive Headings; Interpretation. The descriptive headings of this
Agreement are inserted for convenience only and do not constitute a part of this
Agreement. The use of the word “including” in this Agreement shall be by way of
example rather than by limitation.

 

(k)       No Strict Construction. The language used in this Agreement shall be
deemed to be the language chosen by the parties hereto to express their mutual
intent, and no rule of strict construction shall be applied against any party.

 

(l)       Counterparts. This Agreement may be executed in multiple counterparts,
any one of which need not contain the signature of more than one party, but all
such counterparts taken together shall constitute one and the same agreement.

 

(m)       Electronic Delivery. This Agreement, the agreements referred to
herein, and each other agreement or instrument entered into in connection
herewith or therewith or contemplated hereby or thereby, and any amendments
hereto or thereto, to the extent executed and delivered by means of a
photographic, photostatic, facsimile or similar reproduction of such signed
writing using a facsimile machine or electronic mail shall be treated in all
manner and respects as an original agreement or instrument and shall be
considered to have the same binding legal effect as if it were the original
signed version thereof delivered in person. At the request of any party hereto
or to any such agreement or instrument, each other party hereto or thereto shall
re-execute original forms thereof and deliver them to all other parties. No
party hereto or to any such agreement or instrument shall raise the use of a
facsimile machine or electronic mail to deliver a signature or the fact that any
signature or agreement or instrument was transmitted or communicated through the
use of a facsimile machine or electronic mail as a defense to the formation or
enforceability of a contract and each such party forever waives any such
defense.

 

(n)       Further Assurances. In connection with this Agreement and the
transactions contemplated hereby, each Holder shall execute and deliver any
additional documents and instruments and perform any additional acts that may be
necessary or appropriate to effectuate and perform the provisions of this
Agreement and the transactions contemplated hereby.

 

(o)       Dilution. If, from time to time, there is any change in the capital
structure of the Company by way of a stock split, stock dividend, combination or
reclassification, or through a merger, consolidation, reorganization or
recapitalization, or by any other means, appropriate adjustment shall be made in
the provisions hereof so that the rights and privileges granted hereby shall
continue.

 

* * * * *

 

6

 

 

IN WITNESS WHEREOF, the parties have executed this Lock-Up Agreement as of the
date first written above.

 

  ORGENESIS INC.       By:                                                 
Name:     Title:     Its:

 

[Signature Page to Lock-Up Agreement]

 

 

 

 

 

  [HOLDER]   [_________________________________]       By:
                                                                                          
    Name:     Title:     Its:       Address:                       Email:      
 

 

[Signature Page to Lock-Up Agreement]

 

 

 

 

SCHEDULE A

Schedule of Holders

 

Matthew Lehman

Balamurugan Appakalai

Michael Hughes

Stuart Williams

David Blanford

Gopal Loganathan

Dushan Ghooray

William Tucker

W. Thomas Fisher

 

 

 